Name: Commission Regulation (EEC) No 2028/87 of 8 July 1987 re-establishing the levying of customs duties on woven fabrics of synthetic textile fibres, products of category 35 (code 40.0350), originating in Indonesia to which the preferential tariff arrangements of Council Regulation (EEC) No 3925/86 apply
 Type: Regulation
 Subject Matter: Asia and Oceania;  tariff policy;  leather and textile industries
 Date Published: nan

 No L 190/ 16 Official Journal of the European Communities 10 . 7. 87 COMMISSION REGULATION (EEC) No 2028/87 of 8 July 1987 re-establishing the levying of customs duties on woven fabrics of synthetic textile fibres , products of category 35 (code 40.0350), originating in Indonesia to which the preferential tariff arrangements of Council Regulation (EEC) No 3925/86 apply THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3925/86 of 16 December 1986 applying generalized tariff prefe ­ rences for 1987 in respect of textile products originating in developing countries ('), and in particular Article 4 thereof, Whereas Article 2 of Regulation (EEC) No 3925/86 provides that preferential tariff treatment shall be accorded, for each category of products subjected to indi ­ vidual ceilings not allocated among the Member States, within the limits of the quantities specified in column 7 of its Annexes I or II , in respect of certain or each of the countries or territories of origin referred to in column 5 of the same Annexes ; whereas Article 3 of that Regulation provides that the levying of customs duties may be re-established at any time in respect of imports of the products in question once the relevant individual ceilings have been reached at Community level ; Whereas, in respect of woven fabrics of synthetic textile fibres of category 35 (code 40.0350) the relevant ceiling amounts to 20,8 tonnes ; whereas on 1 June 1987 imports of the products in question into the Community origin ­ ating in Indonesia, a country covered by preferential tariff arrangements, reached and were charged against that ceiling ; Whereas it is appropriate to re-establish the levying of customs duties for the products in question with regard to Indonesia, HAS ADOPTED THIS REGULATION : Article 1 As from 13 July 1987 the levying of customs duties, suspended in pursuance of Council Regulation (EEC) No 3925/86, shall be re-established in respect of the following products, imported into the Community and originating in Indonesia : Code Category CCT heading No NIMEXE code ( 1986) Description ( 1 ) (2) (3) (4) 40.0350 35 51.04 ex A 51.04-05, 10 , 11 , 13 , 15, 17, 18 , 21 , 23, 25, 27, 28 , 32, 34, 36, 41 , 48 Woven fabrics of man-made fibres (continuous), inclu ­ ding woven fabrics of monofil or strip- falling within heading No 51.01 or 51.02 : A. Woven fabrics of synthetic textile fibres : Woven fabrics of synthetic textile fibres (continuous) other than those for tyres and those containing elas ­ tomeric yarn of category 114 Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 8 July 1987 . For the Commission COCKFIELD Vice-President (&gt;) OJ No L 373, 31 . 12 . 1986, p . 68 .